                                                     1
                                                         A PROFESSIONAL CORPORATION
                                                     2
                                                         Stephen E. Horan, SBN 125241
                                                     3   David R. Norton, SBN 291448
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                         TEL: 916.929.1481
                                                     5   FAX: 916.927.3706
                                                     6   Attorney for Defendant, COUNTY OF TEHAMA
                                                     7
                                                     8                                    UNITED STATES DISTRICT COURT
                                                     9                                   EASTERN DISTRICT OF CALIFORNIA
                                                    10
                                                    11
                                                         ROBERT LENKNER; MATT JACUZZI;                   Case No.: 2:17-cv-01839-JAM-CMK
                                                    12   FRED BICKERT; EDDIE SAECHAO;
                 350 University Avenue, Suite 200




                                                         JOHN ALDERTON; AARON STANDISH                   JOINT STIPULATION FOR DISMISSAL
                                                    13
                     Sacramento, CA 95825




                                                         MATHISEN;   ELIZABETH   MERRY;                  AS TO PLAINTIFF MATT JACUZZI
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14   CONNIE BILTON; RANDOLPH BILTON;                 AND ORDER
                                                         AND    THE     BILTON   FAMILY
                                                    15   REVOCABLE TRUST,
                                                    16                     Plaintiffs,
                                                    17                                                   Complaint Filed: 09/05/17
                                                         v.
                                                    18
                                                         COUNTY OF TEHAMA, a municipal
                                                    19
                                                         corporation; and DOES 1-50,
                                                    20
                                                                           Defendants.
                                                    21
                                                         ___________________________________/
                                                    22
                                                    23            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS STIPULATED by and
                                                    24   between Plaintiff MATT JACUZZI and Defendant COUNTY OF TEHAMA that this action be
                                                    25   dismissed with prejudice as to MATT JACUZZI; each party to bear their own attorneys’ fees and
                                                    26   costs.
                                                    27   ///
                                                    28   ///


                                                         {01915142.DOCX}                              1
                                                                  JOINT STIPULATION FOR DISMISSAL AS TO PLAINTIFF MATT JACUZZI AND ORDER
                                                     1   IT IS SO STIPULATED.
                                                     2
                                                     3   Date: November 1, 2018                      PORTER | SCOTT
                                                                                                     A PROFESSIONAL CORPORATION
                                                     4
                                                     5
                                                                                                     By /s/ David R. Norton
                                                     6                                                     Stephen E. Horan
                                                     7                                                     David R. Norton
                                                                                                           Attorneys for Defendant
                                                     8                                                     COUNTY OF TEHAMA
                                                     9
                                                    10   Date: November 1, 2018                      LAW OFFICE OF SAMUEL C. WILLIAMS
                                                    11
                                                    12                                               By: /s/ Samuel C. Williams (as authorized on 10/31/18)
                 350 University Avenue, Suite 200




                                                    13                                                     Samuel C. Williams
                     Sacramento, CA 95825




                                                                                                           Attorney for Plaintiffs
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    14
                                                    15
                                                    16                                               ORDER

                                                    17           Pursuant to F.R.CIV.P.41(a)(1)(A)(ii), this action is hereby ordered dismissed with
                                                    18   prejudice as to Plaintiff MATT JACUZZI, each party to bear their own attorneys’ fees and costs.
                                                    19           IT IS SO ORDERED.
                                                    20
                                                    21   DATED: 11/1/2018                                   /s/ John A. Mendez____________
                                                                                                            Honorable Judge John A. Mendez
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                         {01915142.DOCX}                            2
                                                                JOINT STIPULATION FOR DISMISSAL AS TO PLAINTIFF MATT JACUZZI AND ORDER
